SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
1313
CA 12-01212
PRESENT: SMITH, J.P., PERADOTTO, CARNI, SCONIERS, AND WHALEN, JJ.


DONOVAN HUMPHREY, PLAINTIFF-APPELLANT,

                     V                                              ORDER

EDWARD CAMPANY, ET AL., DEFENDANTS,
BEN PENNETTA, DEFENDANT-RESPONDENT.


ATHARI & ASSOCIATES, LLC, UTICA (NICOLE C. PELLETIER OF COUNSEL), FOR
PLAINTIFF-APPELLANT.

SLIWA & LANE, BUFFALO (STANLEY J. SLIWA OF COUNSEL), FOR
DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Monroe County (Matthew
A. Rosenbaum, J.), entered April 5, 2012. The order, among other
things, denied plaintiff’s motion for a protective order.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:   December 21, 2012                    Frances E. Cafarell
                                                Clerk of the Court